department of the treasury int ernal revenue service washington d c date of f i c e of c h i e f c ou n s e l number release date cc fip br tl-n-5924-00 uilc internal_revenue_service national_office field_service_advice memorandum for david r smith associate area_counsel miami cc lm rfp mia lon smith acting associate chief_counsel financial institutions and products cc fip from subject this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend bank calendar_year class a instruments class b instrument cla sec_1 notes cla sec_2 notes cla sec_3 notes cla sec_4 notes co-owner trustee tl-n-5924-00 date date date date distribution date holding owner trustee page a page b page c page d rating agency section a section b section c section d state a_trust dollar_figurea b dollar_figurec dollar_figured tl-n-5924-00 e dollar_figuref dollar_figureg dollar_figureh dollar_figurei dollar_figurej dollar_figurek l m n o p q dollar_figurer dollar_figures dollar_figuret u v w x y issues tl-n-5924-00 did bank’s transfer to trust of a pool of subordinated mortgage loans and the trust’s subsequent issuance of the cla sec_1 notes the cla sec_2 notes the cla sec_3 notes the cla sec_4 notes the class a instruments and the class b instrument the transactions constitute a bank’s sale of all or a part of its interest in the pool of subordinated mortgage loans or b a pledge of the mortgage loans as security for a loan to bank1 assuming the transactions constituted a sale of the mortgage loans did bank’s retention of certain servicing rights in the mortgage loans transferred to trust constitute bank’s retention of an ownership_interest in the mortgage loans if so how would sec_1286 apply in analyzing the consequences of the retention of such ownership_interest conclusions the transactions constituted a sale of part of bank’s interest in the pool of subordinated mortgage loans the issue of whether bank’s retention of servicing rights constituted retention of an ownership_interest in the mortgage loans is partly a factual issue the facts presented are insufficient to determine whether bank’s retention of servicing rights was also a retention of an ownership_interest facts bank is a commercial bank chartered under the laws of state a and uses the overall accrual_method of accounting bank is a member of a consolidated_group of which holding is the parent during calendar_year bank originated or purchased certain loans secured_by second mortgages on residential real_estate as a general matter the value of the mortgagors’ equity in the real_estate after giving effect to the senior mortgage was relatively small but the mortgagors had good credit histories these loans were not guaranteed or insured by a government agency by date bank had accumulated a pool of these subordinated mortgage loans with an outstanding principal balance of dollar_figurea the weighted average interest rate for these loans was approximately b this memorandum will not address the issue of whether trust would be a taxable_mortgage_pool for the purposes of sec_7701 however we note that in section a of the servicing agreement as such term is defined below bank represented that a significant proportion of the subordinated mortgage loans did not constitute real_estate mortgages for the purposes of sec_301_7701_i_-1 therefore this memorandum assumes without holding that trust is not a taxable_mortgage_pool tl-n-5924-00 trust was formed pursuant to a_trust agreement dated as of date among bank owner trustee and co-owner trustee the trust agreement provides among other things for the issuance of two types of financial instruments class a instruments and the class b instrument the class a instruments could be issued as multiple certificates with a minimum denomination of dollar_figurec and in integral multiples of dollar_figured in excess thereof the class a instruments bear interest at a rate of e per annum and had an aggregate stated principal_amount at issuance of dollar_figuref only a single class b instrument was issued and it has neither a principal_amount nor an interest rate the class b instrument represents the right to trust assets after satisfaction of the trust’s obligations under the class a instruments and the cla sec_1 cla sec_2 cla sec_3 and cla sec_4 notes further described below also as of date bank and co-owner trustee entered into a_trust indenture agreement the indenture and with the trust as an additional party a sales and servicing agreement the servicing agreement the servicing agreement contemplates the transfer of a pool of subordinated mortgage loans to trust and the delivery of various mortgage loan documents including the original mortgage loans and an assignment of mortgage endorsed in blank by bank to a custodial agent of co-owner trustee if a mortgage loan fails to conform to certain representations and warranties of bank in a manner that materially affects the mortgage loan’s value a non-conforming mortgage loan bank must repurchase the non-conforming mortgage loan by paying its outstanding principal balance plus any accrued but unpaid interest or by providing a replacement mortgage loan with comparable terms that conforms to the applicable representations and warranties the servicing agreement and indenture also contemplate trust’s issuance of four classes of promissory notes cla sec_1 notes cla sec_2 notes cla sec_3 notes and cla sec_4 notes the notes the aggregate stated principal_amount at issuance of the four classes of notes was dollar_figureg cla sec_1 dollar_figureh cla sec_2 dollar_figurei cla sec_3 and dollar_figurej cla sec_4 thus the aggregate stated principal_amount of all classes of notes and the class a instruments at issuance was dollar_figurek stated annual interest rates on the four classes of notes are l m n and o respectively the servicing agreement also provides that bank will service the pool of subordinated mortgage loans held by trust in return for a monthly servicing fee equal to p of the outstanding aggregate outstanding principal balance of the loans divided by on or about date bank transferred to trust a pool of q subordinated mortgage loans with an outstanding principal balance of dollar_figurea the initial loans in addition trust had the right to acquire additional subordinated mortgage loans from bank the additional loans with an aggregate outstanding principal balance of up to dollar_figurer by date using the proceeds of the sale of the notes in excess of the amount needed to reimburse bank for the transfer of the initial loans in the event that the total amount of the excess was not used to purchase the additional loans the amount remaining would be distributed as a principal payment to either holders of tl-n-5924-00 the cla sec_1 notes or in certain circumstances pro_rata to all holders of all classes of notes thus the outstanding principal balance of all subordinated mortgage loans to be held by the trust plus any excess cash not used to purchase the additional loans dollar_figurea dollar_figurer dollar_figures would exceed the principal balance of the notes and the class a instruments dollar_figurek by dollar_figuret therefore the notes and class a instruments were overcollateralized in addition the stated_interest on the subordinated mortgage loans typically exceeded the stated_interest on the notes and the class a instruments thus assuming no defaults the subordinated mortgage loans held by trust would create cash_flow in excess of the amounts needed to pay principal and interest on the notes and the class a instruments the notes and the class a instruments paid interest and in the circumstances further described below principal on the distribution date of each calendar month the total amount available for distribution on the notes and instruments would be the amount collected on the mortgage loans during the previous calendar month plus any interest earned on the collection account in which the collections on the mortgage notes were held the portion of this amount used to make principal distributions depended on whether overcollateralization equaled or exceeded a set percentage of the aggregate outstanding principal balance of the notes and the class a instruments the percentage varying over time and dependent on the occurrence of various events in all events the amount distributable as principal payments on each distribution date would at least equal the amount of principal collected on the subordinated mortgage loans including collections from foreclosure during the previous calendar month however since the stated_interest on the mortgage loans exceeded the stated_interest on the notes and the class a instruments and the notes and class a instruments were overcollateralized the total amount available for distribution would typically exceed the stated_interest on the notes and class a instruments plus the amount of principal collected on the mortgage loans if the overcollateralization target were met such excess cash would be paid to the holder of the class b instrument on the distribution date if the overcollateralization target was not met such excess cash would instead be distributed as a payment of principal on the distribution date in the order listed below thus the aggregate outstanding principal balance of the notes and the class a instruments would be reduced until the overcollateralization target was met as a general matter collections on the pool of subordinated mortgage loans would be used first to pay trust fees and expenses including the servicing fee due to bank in its role as servicer then interest due including interest previously due and not yet paid from the most senior to the most junior tranche that is the cla sec_1 notes and the cla sec_2 notes then the cla sec_3 notes the cla sec_4 notes and the class a instruments in that order additional collections would then be used to pay down the principal balance of the cla sec_1 notes then the cla sec_2 notes the class tl-n-5924-00 notes the cla sec_4 notes and the class a instruments in that order no principal payments would be made on a tranche until the principal balance of the more senior tranches had been first reduced to zero for example principal payments would not be made on the cla sec_2 notes until the cla sec_1 notes had been paid off in their entirety the holder of the class b instrument has the option of repurchasing all remaining mortgage loans on a clean-up call that is when the aggregate outstanding principal balance of the notes and the class a instruments have declined to u or less of the original aggregate balance thus the risk of there being insufficient cash_flow to service the various obligations of the trust are shared sequentially from the most junior to the most senior tranche the holder of the class b instrument is the first to suffer from inadequate cash_flow followed by the holders of the class a instruments the cla sec_4 notes the cla sec_3 notes the cla sec_2 notes and the cla sec_1 notes this is reflected in the ratings assigned to these securities prior to sale the notes and the class a instruments had each been rated by rating agency specifically the cla sec_1 and cla sec_2 notes had been rated as v the cla sec_3 notes had been rated as w the cla sec_4 notes had been rated as x and the class a instruments had been rated as y the class b instrument is unrated on or about date the bank distributed to certain institutional investors a private_placement memorandum that offered for sale both the notes and the class a instruments however although the notes and the class a instruments were distributed to underwriters only the cla sec_1 cla sec_2 and cla sec_3 notes were sold to institutional investors the cla sec_4 notes and the class a instruments were sold to the bank during the relevant period the bank was also the owner of the class b instrument holding initially reported the transactions as a sale of the pool of subordinated mortgage loans for tax purposes on the consolidated federal_income_tax return filed for calendar_year however holding subsequently filed an amended_return reclassifying the transactions as a financing trust did not elect to be treated as a real_estate_mortgage_investment_conduit remic pursuant to sec_860d law and analysi sec_1 did the transactions constitute a sale or a pledge of the pool of subordinated mortgage loans in general federal_income_tax consequences are governed by the substance of a transaction determined by the intentions of the parties to the transaction the underlying economics and all other relevant facts and circumstances 293_us_465 xiv-1 c b the label the parties affix to a transaction does not determine its character 308_us_252 1939_2_cb_208 556_f2d_1107 ct_cl the term sale is given its ordinary meaning and is generally defined as a transfer of the ownership of property for money or for a promise to pay money 380_us_563 1965_2_cb_282 whether a transaction is a sale or a financing_arrangement is a question of fact which must be ascertained from the intent of the parties as evidenced by the written agreements read in light of the surrounding facts and circumstances 24_tc_1124 aff'd 241_f2d_288 9th cir but see 279_f2d_701 2d cir t he parties' bona_fide intentions may be ignored if the relationship the parties have created does not coincide with their intentions a transaction is a sale if the benefits_and_burdens_of_ownership have passed to the purported purchaser 106_tc_237 77_tc_1221 in cases involving transfers of debt instruments such as mortgage loans the courts have considered the following factors to be relevant in determining whether the benefits_and_burdens_of_ownership passed whether the transaction was treated as a sale see 54_tc_1215 acq 1971_2_cb_3 whether the obligors on the debt instruments were notified of the transfer of the debt instruments id which party serviced the debt instruments id 51_tc_1049 acq c b xxv whether payments to the transferee corresponded to collections on the debt instruments united surgical steel co t c pincite town country food co t c pincite whether the transferee imposed restrictions on the operations of the transferor that are consistent with a lender-borrower relationship united surgical steel co t c pincite 319_fsupp_441 n d ga which party had the power of disposition 421_f2d_442 5th cir cert_denied 400_us_819 revrul_82_144 1982_2_cb_34 which party bore the risk 426_f2d_115 6th cir cert_denied 400_us_827 65_f2d_568 2d cir aff'g 22_bta_224 revrul_82_144 and which party had the potential for gain united surgical steel co t c pincite town country food co t c pincite revrul_82_144 no one factor is dispositive of the issue of whether a sale has taken place the facts and circumstances determine the importance of each factor thus a factor- by-factor analysis is necessary to determine whether bank sold the mortgage loans tl-n-5924-00 were the transactions treated as sales the form of the transactions was a sale of the subordinated mortgage loans to the trust section b of the servicing agreement states that bank does hereby sell transfer assign set over and otherwise convey to the trust without_recourse but subject_to the other terms and provisions of this agreement all of its right title and interest in and to the pool of subordinated mortgage loans emphasis added section c specifically states that it is the intention of the parties hereto that the transfers and assignments contemplated by this agreement shall constitute a sale of the pool of subordinated mortgage loans page a of the private_placement memorandum states on date the trust will purchase from the bank a pool of home loans emphasis added page b of the private_placement memorandum similarly describes the mortgage loans as having been conveyed to the trust holding also treated the transaction as a sale of the pool of subordinated mortgage loans when the consolidated federal_income_tax return for calendar_year was first filed notwithstanding the foregoing the documents may evince an intent that the transactions be financings for tax purposes even though they are sales for state law purposes page c of the private_placement memorandum advises that the notes are debt and that holders of the notes must agree to treat the notes as such for federal_income_tax purposes section d of the indenture also provides that the notes be treated as indebtedness page d of the private_placement memorandum advises that the class a instruments are partnership interests and that holders of the class a instruments must agree to treat the instruments as such for federal_income_tax pupose sec_2 since the class a and b instruments are retained by the bank this implies that the trust is a partnership with a single partner the private_placement memorandum therefore may imply an intention that the trust should be disregarded and the notes treated as the bank’s indebtedness for tax purposes see sec_301_7701-3 -4 b a business_entity with a single owner that is not classified as a corporation can elect to be classified as a corporation or be disregarded as an entity separate from its owner if so the parties may also have intended that the mortgage loans not be considered sold for tax purposes since they continue to be owned by the bank through the trust but rather as pledged as collateral for the notes however as noted previously holding did treat the transactions as sales in the tax_return initially filed for calendar_year 2the private_placement memorandum does not discuss the class b instrument since it was not offered for sale however the class b instrument is more equity-like than the class a instruments since it is merely the right to the assets of the trust when all other obligations of the trust have been satisfied if the class a instruments are partnership instruments then a fortiori the class b instrument must be a partnership_interest tl-n-5924-00 were bank's customers notified of the transactions the facts provided do not state of whether the mortgagors were made aware of the transfer of the mortgage loans to trust which party handled collections and serviced the subordinated mortgage loans as discussed in the facts section the servicing agreement provides that the bank will continue to service the subordinated mortgage loans in return for the payment of a monthly fee did payments to the holders of the notes the class a instruments and the class b instrument the holders correspond to collections on the pool of subordinated mortgage loans the holders received payments generally only from amounts collected on the subordinated mortgage loans the bank had no obligation to make payments to the holders the holders received payments only if and when bank as servicer collected amounts on the customer notes compare united surgical steel co t c pincite and town country food co t c pincite lenders looked to taxpayers rather than payments on pledged installment notes for repayment with 51_tc_175 taxpayer's payments to purported lender were exactly the same in amount and timing as payments on underlying installment notes in addition assuming that the overcollateralization target was met the holders would receive payments of principal only as principal payments were collected on the subordinated mortgage loans additional_amounts could be earned from reinvestment of collections during the period between receipt and payments being made to the holders however the amount that could be earned by reinvestment was relatively small since collections on the mortgage loans in any calendar month were paid to the holders on the distribution date in the next calendar month the holders other than the bank did not receive all the amounts received on the subordinated mortgage loans as discussed in the facts section the bank was the holder of the cla sec_4 notes the class a instruments and the class b instrument therefore a significant part of the collections on the subordinated mortgage loans would be paid to the bank in its capacity of holder of such financial instruments in addition fees were paid from the collections on the pool of subordinated mortgage loans to various parties including the bank in its role as servicer were there restrictions on the operations of the bank that are consistent with a lender-borrower relationship tl-n-5924-00 the relationship between bank and trust or the holders lacked the restrictive covenants often imposed by lenders on borrowers no restrictions were imposed on the operations of bank as a result of entering into the transactions for example bank was not required to maintain a specified ratio of assets to liabilities or current_assets to current liabilities neither trust nor the holders received the right to review bank’s books_and_records since no restrictions were imposed on bank's operations bank is less like a borrower and more like a seller of the pool of subordinated mortgage loans see eg united surgical steel co t c pincite bank's imposition of restrictions on operations of putative borrower was a factor showing lender-borrower relationship this conclusion is further supported by the fact that bank was not required to post any additional collateral in the event that high losses on the pool resulted in trust failing to have sufficient assets to make required_payments on the notes or the class a instruments see eg union planters nat'l bank of memphis f 2d pincite purported seller required to make margin_account payments yancey bros co f_supp pincite taxpayer obligated to maintain ratio of collateral to debt of not less than percent which party had the power of disposition bank no longer had title to the mortgage loans and so could not transfer the mortgage loans in particular the original mortgage loan documents were transferred to a custodial agent of the co-owner trustee a mortgage loan would not be returned to bank except in those cases in which bank was required to repurchase or replace a non-conforming mortgage loan only trust could dispose_of mortgage loans however the applicable documents contemplate that the mortgage loans would generally be held by trust until maturity subject_to the duty_of bank to repurchase or replace non-conforming mortgage loans and the ability of the holder of the class b instrument to repurchase the remaining mortgage loans on a clean-up call which party bore the risk on the mortgage notes by transferring the pool of subordinated mortgage loans to trust bank seemingly eliminated its exposure to credit risk on the pool however bank also became the owner of the cla sec_4 notes the class a instruments and the class b instrument as developed previously the risks of there being inadequate cash_flow on the mortgage loans is shared sequentially with the holder of the class b instrument being the first to suffer from inadequate cash_flow followed by the holders of the class a instruments the cla sec_4 notes the cla sec_3 notes the cla sec_2 notes and the cla sec_1 notes this is reflected in the ratings given the various tranches by rating agency therefore bank as holder of the three most junior tranches has retained most of the credit risk associated with the mortgage loans tl-n-5924-00 however mortgage loans carry not only credit risk but also prepayment risk that is prepayments on mortgage loans typically vary directly with declines in interest rates when interest rates go down mortgagors are likely to refinance thus depriving the mortgage holder of the benefit of holding a mortgage loan with greater than market interest similarly when interest rates go up mortgagors are less likely to refinance forcing the mortgage holder to hold an obligation with a below-market yield lore and cowan mortgage-backed_securities developments and trends in the secondary mortgage market pp ed because principal amounts received on the pool of subordinated mortgage loans are passed through as received to sequentially pay off the various tranches of notes and instruments the prepayment risk associated with the mortgage loans is also passed through to the holders of those tranches although bank retains the three most junior tranches and so the prepayment risk associated with those tranches other investors hold the three most senior tranches and the prepayment risk associated with those tranches therefore bank has transferred a large part of the prepayment risk associated with the mortgage loans the potential for gain on the mortgage loans in this particular instance the opportunity for gain is largely the obverse of the risk carried as developed previously much of the credit risk is associated with the junior tranches retained by bank similarly a lower than expected default rate on the mortgage loans will significantly increase the cash_flow on the junior tranches including particularly the class b instrument which is the first tranche that must absorb the costs of any default thus bank will benefit significantly from a lower default rate however as also developed previously bank has passed through a significant part of the prepayment risk to the holders of the three most senior tranches thus these holders will benefit to the extent that prepayments are less than would be expected in a falling-interest-rate environment or higher than expected in an increasing-interest-rate environment bank’s right as the holder of the class b instrument to initiate a clean-up call does create an opportunity for bank to keep some of the gains in the value of the mortgages in a falling interest rate environment however since bank may only call the bonds when the aggregate outstanding principal balance of the notes and the class a instruments have declined to u or less of the original aggregate balance the portion of the gains that the bank can sequester by calling the bonds at a time of falling interest rates is very limited the above analysis establishes that the transactions constitute a sale of interests in the mortgage loans tl-n-5924-00 certain factors do suggest that the transactions should be characterized as a financing rather than a sale bank did retain the servicing rights on the mortgage loans and much of the credit risk associated with the mortgage loans further there is some ambiguous evidence in the documents indicating that bank believed that the mortgage loans should be considered to have been pledged as collateral rather than sold for tax purposes although this belief was not reflected in the consolidated tax_return for tax_year initially filed by holding however other factors strongly suggest that the transactions constitute a sale of the mortgage loans the transactions were on their face sales and treated as such in the initial consolidated tax_return filed for tax_year restrictions that would normally be associated with a borrowing were not placed on bank payments to the holders closely corresponded to collections on the pool of subordinated mortgage loans holders also bore much of the prepayment risk associated with the mortgage loans and stood to benefit if prepayments were less than expected at a time of falling interest rates or greater than expected at a time of rising interest rates thus in this particular transaction it is clear that the holders other than the bank i e the holders of the cla sec_1 cla sec_2 and cla sec_3 notes have obtained many of the economic benefits_and_burdens_of_ownership of the pool of the subordinate mortgage loans the transfer of a substantial portion of the benefits_and_burdens_of_ownership of property is not characteristic of a financing thus the transactions constitute the sale of a part of the bank’s interest in the mortgage loans cf sec_301_7701-4 example state law trust that holds mortgage loans and issues senior and subordinated tranche is an association or partnership rather than grantor_trust for tax purposes thus tranches represent equity_interest in entity did the bank’s retention of servicing rights in the mortgage loans constitute the bank’s retention of an ownership_interest in the mortgage loans sec_1286 provides rules to deal with a taxpayer that sells a portion of the future payments on a debt_instrument a stripped_bond while retaining the right to other_payments a taxpayer that simultaneously sells mortgages and enters into a contract to service the mortgages in return for amounts received from interest payments on the mortgages may be treated as having retained a portion of the future_interest payments the taxpayer’s rights to receive amounts under the contract are stripped coupons under sec_1286 to the extent they are rights to receive mortgage interest other than as reasonable_compensation for the services to be performed revrul_91_46 1991_2_cb_358 revproc_91_50 1991_2_cb_78 provides an elective safe_harbor that determines the extent to which fees for servicing residential mortgages represent tl-n-5924-00 reasonable_compensation for the services provided in the instant case bank’s servicing fee of p of the outstanding principal balances of the mortgage loans exceeded the safe_harbor rates of revproc_91_50 however the facts presented are not sufficient to determine if bank’s servicing fee exceeds reasonable_compensation for the services it performs assuming arguendo that the bank’s servicing fee is in excess of reasonable_compensation then the portion of the fees that constitutes reasonable_compensation should be treated as received by bank as compensation_for services the excess is treated as received by bank directly from the mortgagors bank’s ownership of the right to this excess is treated as the ownership of a stripped_coupon rather than as the ownership of an interest in the trust revrul_91_46 bank’s basis in the stripped coupons is calculated by multiplying the bank’s aggregate basis in all the assets transferred to the trust on or about date by a fraction that is equal to the fraction of the fair_market_value of these assets that was represented by the stripped coupons sec_1286 case development hazards and other consideration sec_1 treating the transactions as a sale of the pool of subordinated mortgage loans the information provided is sufficient to establish that the transactions constituted a sale rather than a pledge of the mortgage loans the only authority we have found that deals with a factually similar transaction is example in sec_301_7701-4 this example involved the transfer of a portfolio of mortgage loans to a_trust that issues two tranches of certificates as in the instant case the principle amount of the senior tranche must be paid before payments are made on the junior tranche the example concludes that since a large part of the prepayment risk on the mortgage loans has been passed through to the senior tranche neither the senior tranche nor the junior tranche represent merely a direct ownership interests in the mortgage loans the trust therefore cannot be a grantor_trust for tax law purposes but must be characterized as either an association ie a corporation or as a partnership the implication of the example is that the transferror of the mortgages had transferred an ownership_interest in the mortgages to the holders of the two tranches applied in this context tl-n-5924-00 this example suggests that the transactions constitute a carving up of the ownership interests in the subordinated mortgage loans ownership in the subordinated mortgage loans has been divided in a complex manner between the holders of the notes and instruments ie the bank and the other investors another implication of the example is that in order to represent properly the complex ownership structure the putative trust should be treated as a partnership or corporation for tax purposes although you have not asked we believe a similar analysis may apply here furthermore under current law trust may elect to be treated as a partnership rather than a corporation for tax purposes and will probably do so in order to avoid the corporate_income_tax sec_301_7701-3 the bank’s retention of servicing rights in the mortgage loans bank’s servicing fee significantly exceeds the safe_harbor rates of revproc_91_50 this alone suggests that the servicing fees are not limited to reasonable_compensation but instead include an equity_interest in the mortgage loans in addition the amount bank is considered to receive for servicing the mortgage loans is not limited to amounts that are explicitly identified as servicing fees certain other_amounts that bank may receive as a result of acting as servicer eg fees for late payments may also be considered as received for servicing and further increase the amount by which the bank’s receipts are in excess of the safe_harbor rates revproc_91_50 1991_2_cb_778 sec_2 tl-n-5924-00 this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse affect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions lon smith acting associate chief_counsel financial institutions and products robert williams assistant to chief cc fip br3 by
